HAFETZ & NECHELES LLP
ATTORNEYS AT LAW




10 East 40th Street, 48th Floor
NEW YORK, N.Y. 10016
TELEPHONE: (2 I 2) 997-7400
TELECOPIER. (2 I 2) 997-7646




                                                     December 11, 2019


VIA ECF
Honorable Vera M. Scanlon
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:     United States v. Raniere, et al., 18-cr-204 (NGG)

Dear Judge Scanlon:

       On behalf of our client Clare Bronfman, we write in response to the government’s letter
motion dated November 22, 2019 (ECF No. 814).

       The government seeks reconsideration of Judge Garaufis’s 4/26/19 ruling affirming the
Orders of this Court dated 4/4/2019. The government asserts that reconsideration of those
decisions is appropriate under the local civil rule addressing such motions because of
information the Court “overlooked.” ECF No. 814 at 2.

        Notwithstanding the label the government has affixed to its motion, the government is not
alerting the Court to matters that either this Court or the District Court overlooked. Rather, it is
alerting the Court to what it believes are changed circumstances related to NXIVM corporate
entities since the dates of the decisions earlier this year – decisions that were correct and well-
founded. As the government has not cited a proper basis for reconsideration, we ask the Court to
deny the government’s motion on that basis alone.

        If the Court decides to entertain the government’s motion, Ms. Bronfman opposes the
reopening of the privilege litigation as it relates to the documents seized from her email account.
We note that since the date of her guilty plea, Ms. Bronfman has resigned from the board of
NXIVM. She has no ability to assert or waive a privilege on behalf of the corporation, which
power remains with NXIVM’s counsel. Garaufis Mem. at 6 (holding that NXIVM’s counsel had
the power to assert or waive the privilege on behalf of NXIVM, and that Bronfman could not
unilaterally waive privilege over communications she had with NXIVM’s counsel). We defer to
HAFETZ & NECHELES LLP

NXIVM’s counsel as to all matters related to NXIVM’s privilege and its corporate status.1 As
explained below, however, Ms. Bronfman objects to the reopening of the extensive privilege
litigation which was conducted before this Court earlier this year.

        To begin with, it is not clear what relief the government is seeking through its motion for
“reconsideration” of NXIVM’s privilege or what the implications of such a reconsideration
would be at this stage of the proceedings. The government appears to be seeking access to more
than the limited set of documents as to which privilege issues were fully litigated and were
addressed in Judge Garaufis’s 4/26 Order. See Gov. Letter at 4.

       If the government is seeking access to documents that were addressed in Orders by this
Court which were not appealed to the District Court, the government has waived its right to
review of those decisions by failing to timely object to them pursuant to Rule 59. See Fed. R.
Crim. P. 59; United States v. Ballares, 317 F. App’x 36 (2d Cir. 2008).

        Moreover, if the government is seeking access to NXIVM documents which were never
addressed by the previous privilege litigation and this Court’s orders, as its letter seems to
suggest, this would require reopening the time-consuming process that the parties engaged in
before this Court over several months in 2018-19 before Ms. Bronfman pled guilty.

        As the Court may recall, from the documents seized from Ms. Bronfman’s email account
alone, there were approximately 24,000 documents that were segregated and withheld from
Prosecution Team review because they were potentially privileged.2 The government’s Privilege
Review Team (“PRT”) and Bronfman’s counsel engaged in a process in which the PRT
identified selected batches of documents that it did not believe were privileged from the
approximately 24,000 potentially privileged documents. The PRT addressed approximately
2,300 documents in in this fashion. Bronfman’s counsel then determined whether we agreed
with the PRT’s assessment of the documents as not privileged (which we did in many cases), or
whether we believed a valid privilege applied, and the parties met and conferred. Only a small
number of documents, 249, remained in dispute after this meet-and-confer process and were
litigated. See Bronfman’s Motion, ECF No. 363; Privilege Review Team’s Opposition, ECF No.
448.



1
 With respect to the issue of whether NXIVM still has the ability to assert a privilege, we note that the issue is not
as straightforward as the government would have the Court believe. We attach as Exhibit A a transcript of
proceedings in the District of New Jersey from October 2, 2019 in NXIVM Corp. v. Ross Institute, et al, 06-cv-
01051.
2
  We only address those aspects of the government’s motion that bear on the potentially privileged documents seized
from Ms. Bronfman’s email account. Counting documents that the government had obtained from other defendants
or sources, we believe the number is closer to 40,000. See January 18, 2019 Privilege Review Team’s Letter to
Judge Scanlon, ECF No. 290.


                                                           2
HAFETZ & NECHELES LLP

        The vast majority of the potentially privileged documents have not been reviewed by
either the PRT or Bronfman’s counsel, and are not easily segregated into “NXIVM privilege”
and personal privilege categories. Many of the attorneys with whom Ms. Bronfman
communicated by email represented both NXIVM corporate entities and Ms. Bronfman
individually in the same or other legal matters; accordingly, sorting out which emails were only
subject to a corporate privilege would be time-consuming and require review by both parties.
Many emails will raise questions of joint defense privileges and would need to be reviewed by
counsel for other individuals. Furthermore, there are numerous corporate entities involved and it
may not be easy to sort emails by which corporate entity’s privilege is implicated.

         Before undertaking this burdensome process, the Court and the parties are entitled to
understand what exactly the government is seeking, the reason why it is seeking these documents
at this stage of the proceedings, and the impact any litigation will have on the timeline for the
remainder of this case.

       Ms. Bronfman has an interest in finality and in protecting her own personal privileges.
She needs a fair opportunity to protect any lawful privileges that belong to her, but is entitled to
know whether this process, regarding documents seized from her email account pursuant to
search warrants executed in March and October 2018, will delay her sentencing, particularly as
she has been restricted to home detention since her arrest in July 2018.

        We thus respectfully object to the reopening of the privilege litigation, and ask the Court
to deny the government’s motion, or in the alternative require the government to provide further
information about what documents it is seeking in its motion, and what process it envisions for
resolving any disputed privilege issues in those documents.



                                                      Respectfully submitted,

                                                              /s/

                                                      Kathleen E. Cassidy



cc:    All parties (by ECF)




                                                  3
